United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-3624
                      ___________________________

                                  David Martin

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Nancy A. Berryhill, Acting Commissioner, Social Security Administration

                            lllllllllllllllllllllAppellee
                                  ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Jonesboro
                                ____________

                          Submitted: October 4, 2017
                           Filed: October 17, 2017
                                [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.
       David Martin appeals from the order of the District Court1 affirming the
Commissioner’s decision denying him disability insurance benefits and supplemental
security income. In his decision, the administrative law judge (ALJ) found that
Martin’s subjective complaints were not entirely credible. Based on the testimony of
a vocational expert (VE), the ALJ also found that jobs existed in significant numbers
nationally that Martin could perform with his residual functional capacity (RFC) for
less than a full range of sedentary work.2 Martin generally argues that the ALJ erred
in finding that he was not disabled, contending that any physical exertion exacerbates
his condition.

      We agree with the District Court that substantial evidence on the record as a
whole supports the ALJ’s determination that although Martin suffered from some
degree of pain and limitation, the record failed to show a medical condition that was
completely disabling. See Perks v. Astrue, 687 F.3d 1086, 1091, 1093 (8th Cir. 2012)
(standards of review). We defer to the ALJ’s credibility determination because it was
supported by multiple valid reasons. See Casey v. Astrue, 503 F.3d 687, 696 (8th Cir.
2007). Further, we conclude that the ALJ properly formulated Martin’s RFC and
because the ALJ’s hypothetical included the impairments and limitations that were
supported by the record, it was proper for the ALJ to rely on the VE’s response to find
that Martin is not disabled. See Boyd v. Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016)
(noting that the ALJ is responsible for determining a claimant’s RFC based on all


      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties under 28 U.S.C. § 636(c).
      2
        Martin is not entitled to benefits based on his claim that he is unable to find
the jobs identified by the vocational expert. See 20 C.F.R. §§ 404.1566(c);
416.966(c) (explaining that a claimant is not disabled if his RFC and vocational
abilities enable him to do work that exists nationally, even if he remains unemployed
due to, inter alia, inability to get work, lack of work in his local area, or no job
openings).

                                         -2-
relevant evidence, including medical records, observations of treating physicians and
others, and the claimant’s description of his limitations); Hensley v. Colvin, 829 F.3d
926, 932 (8th Cir. 2016) (“Because a claimant’s RFC is a medical question, an ALJ’s
assessment of it must be supported by some medical evidence of the claimant’s ability
to function in the workplace.” (citation to quoted case omitted)); Milam v. Colvin,
794 F.3d 978, 985–86 (8th Cir. 2015) (“Testimony from a VE based on a properly
phrased hypothetical question constitutes substantial evidence.” (citation to quoted
case omitted)).

      The judgment of the District Court is affirmed.
                     ______________________________




                                         -3-